Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, The prior art teaches a gate driver, comprising:
a plurality of stages for outputting a gate signal for an image at a time of display driving, and outputting a gate signal for sensing at a time of sensing driving that follows the display driving, each of the plurality of stages including:
a first input terminal configured to receive a first high-potential power supply voltage having a first voltage level and a second voltage level:
a pixel line selecting unit configured to charge a first node with a first preceding stage carry signal based on a pixel line selection signal for a gate-on voltage during the display driving, and to charge a second node with the first voltage level of the first high-potential power supply voltage based on a sensing start signal for the gate-on voltage and a charged voltage of the first node during the sensing driving; and
an output unit configured to output a scan clock for the gate-on voltage as the gate signal for sensing while the second node maintains a charged state on the sensing driving,
wherein the first voltage level is higher than the second voltage level. 
However, the prior art, alone or in an obvious combination, does not disclose the above mentioned limitations wherein the first voltage level of the first high-potential power supply voltage is 
The similar idea is embodied in the similar device of independent claim 9 and the corresponding method of independent claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625